Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Claims 2-21 are pending in Instant Application.
Priority
Examiner acknowledges Applicant’s claim to priority: Application is a continuation of U.S. application Ser. No. 16/790,936, filed Feb. 14, 2020, now U.S. Pat. No. 11,172,383, which is a continuation of U.S. application Ser. No. 16/268,749, filed Feb. 6, 2019, now U.S. Pat. No. 10,567,981, which is a continuation of U.S. application Ser. No. 15/887,360, filed Feb. 2, 2018, now U.S. Pat. No. 10,206,126, which is a continuation of U.S. application Ser. No. 15/659,899, filed Jul. 26, 2017, now U.S. Pat. No. 9,913,153, which is a continuation of U.S. application Ser. No. 14/463,125, filed Aug. 19, 2014, now U.S. Pat. No. 9,749,879, which claims benefit of priority of U.S. Provisional Appl. No. 61/867,434, filed Aug. 19, 2013.

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 11/02/2021 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered if signed and initialed by the Examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 2, 11 and 16 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 18 and 34 of parent U.S. Patent No. US 9, 749, 879 (hereinafter refers as A).  
	Note that the applicant filing of the continuing application is voluntary and not the direct, unmodified result of restriction requirement under 35 U.S.C. 121 (i.e. without a restriction requirement by the examiner) and the claims of the second application are drawn to the  “same invention ” as the first application or patent. Moreover, although the conflicting claims are not identical, they are not patentably distinct from each other because claims 2, 11 and 16 of the instant application merely broadens the scope of the claims 1, 18 and 34 of the A Patent by eliminating the elements and their functions of the claims, and claims 2, 11 and 16 of this instant application is therefore an obvious variant thereof.
Instant Application 17517155
Patent 9,749, 879


2. A non-transitory computer-readable medium having instructions stored thereon that are executable by a computing device to perform operations comprising: displaying a first parameter configuration interface for a first parameter value set usable to determine subcarrier spacing and cyclic prefix size for wireless broadcast transmissions, wherein the first parameter value set includes a first frequency transform size and a sampling rate; receiving user input adjusting one or more parameters of the first parameter value set; displaying adjustments to one or more broadcast characteristics based on the adjusted one or more parameters of the first parameter value set; storing the first parameter value set, including the adjusted one or more parameters, as a parameter value set for a first target radio environment; displaying a second parameter configuration interface for a second parameter value set, wherein the second parameter value set includes a second frequency transform size and a sampling rate; receiving user input adjusting one or more parameters of the second parameter value set; and storing the second parameter value set, including the adjusted one or more parameters, as a parameter value set for a second target radio environment, wherein the second target radio environment has a different level of mobility of receiver devices and a different target distance of wireless transmission than the first target radio environment.
34. A computer-implemented method for designing a library of two or more parameter value sets for a wireless network, wherein, for each of two or more communication-related parameters, each of the parameter value sets includes a corresponding value for the communication-related parameter, the method comprising: performing operations using a computer system, wherein the operations include: selecting the two or more parameter value sets defining the library from a global space of possible parameter value sets based on one or more criteria, wherein the two or more communication-related parameters include nominal subcarrier spacing, cyclic prefix size, OFDM FFT size, and two or more of the following: a number of symbols per superframe; channel bandwidth; occupied bandwidth; sampling rate; number of resource blocks; subframe duration; frame duration; superframe duration; number of subcarriers per resource block per symbol period; nominal resource block bandwidth; FFT size; carrier center frequency; signaling overhead; applying a particular one of the two or more parameter value sets to a set of one or more infrastructure radios so that the set of one or more infrastructure radios will start using the particular parameter value set to wirelessly communicate with user devices, wherein the one or more infrastructure radios are located remotely relative to said computer system, wherein the particular parameter value set is appropriate for a first target radio operating environment, wherein the first target radio operating environment corresponds to a first value of mobility of user devices and a first value of range of infrastructure radio transmission, wherein said applying the particular parameter value set is performed by sending first information to each infrastructure radio of the set of one or more infrastructure radios, wherein the first information identifies the particular parameter value set; wherein the two or more parameter value sets defining the library have been chosen from a global space of possible parameter value sets based on one or more criteria, wherein the one or more criteria include: a requirement that the nominal subcarrier spacing is greater than or equal to a minimum value determined based on a maximum target Doppler shift corresponding to the first value of mobility; and a requirement that the cyclic prefix size is greater than or equal to a minimum value based on the first value of range; and a criterion that represents computational efficiency of implementing the OFDM FFT size.
11. A method, comprising: displaying, by a computing device, a first parameter configuration interface for a first parameter value set usable to determine subcarrier spacing and cyclic prefix size for wireless broadcast transmissions, wherein the first parameter value set includes a first frequency transform size and a sampling rate; receiving, by the computing device, user input adjusting one or more parameters of the first parameter value set; displaying, by the computing device, adjustments to one or more broadcast characteristics based on the adjusted one or more parameters of the first parameter value set; storing, by the computing device, the first parameter value set, including the adjusted one or more parameters, as a parameter value set for a first target radio environment; displaying, by the computing device, a second parameter configuration interface for a second parameter value set, wherein the second parameter value set includes a second frequency transform size and a sampling rate; receiving, by the computing device, user input adjusting one or more parameters of the second parameter value set; and storing, by the computing device, the second parameter value set, including the adjusted one or more parameters, as a parameter value set for a second target radio environment, wherein the second target radio environment has a different level of mobility of receiver devices and a different target distance of wireless transmission than the first target radio environment.
1 & 38. A method for operating a configuration controller of a wireless network in a plurality of radio operating environments, the method comprising: performing operations by a computer system of the configuration controller, wherein the operations include: selecting a first parameter value set from a library of two or more parameter value sets, wherein, for each of two or more communication-related parameters, each of the parameter value sets includes a corresponding value for the communication-related parameter, wherein the two or more communication-related parameters include nominal subcarrier spacing and cyclic prefix size, wherein the first parameter value set is appropriate for a first target radio operating environment, wherein the first target radio operating environment corresponds to a first value of mobility of user devices and a first value of range of infrastructure radio transmission, wherein said selecting the first parameter value set is performed for a first set of one or more infrastructure radios that are to be operated in the first target radio operating environment, wherein the one or more infrastructure radios of the first set are located remotely relative to the configuration controller; applying the first parameter value set to the first set of one or more infrastructure radios so that the first set of one or more infrastructure radios will start using the first parameter value set to wirelessly communicate with the user devices in the first target radio operating environment, wherein said applying the first parameter value set is performed by sending first information to each infrastructure radio of the first set of one or more infrastructure radios, wherein the first information identifies the first parameter value set; selecting a second parameter value set from the library of two or more parameter value sets, wherein the second parameter value set is appropriate for a second target radio operating environment different from the first target radio operating environment, wherein the second target radio operating environment corresponds to a second value of mobility and a second value of range of infrastructure radio transmission, wherein said selecting the second parameter value set is performed for a second set of one or more infrastructure radios that are to be operated in the second target radio operating environment; and applying the second parameter value set to the second set of one or more infrastructure radios so that the second set of one or more infrastructure radios will start using the second parameter value set to wirelessly communicate with user devices, wherein said applying the second parameter value set is performed by sending second information to the second set of one or more infrastructure radios, wherein the second information identifies the second parameter value set.
16. A system, comprising: one or more processors; and one or more storage elements having instructions stored thereon that are executable by the one or more processors to: display a first parameter configuration interface for a first parameter value set usable to determine subcarrier spacing and cyclic prefix size for wireless broadcast transmissions, wherein the first parameter value set includes a first frequency transform size and a sampling rate; receive user input adjusting one or more parameters of the first parameter value set; display adjustments to one or more broadcast characteristics based on the adjusted one or more parameters of the first parameter value set; store the first parameter value set, including the adjusted one or more parameters, as a parameter value set for a first target radio environment; display a second parameter configuration interface for a second parameter value set, wherein the second parameter value set includes a second frequency transform size and a sampling rate; receive user input adjusting one or more parameters of the second parameter value set; and store the second parameter value set, including the adjusted one or more parameters, as a parameter value set for a second target radio environment, wherein the second target radio environment has a different level of mobility of receiver devices and a different target distance of wireless transmission than the first target radio environment.
18. An infrastructure radio in a wireless network, the infrastructure radio comprising: a control processor configured to: receive first information from a configuration controller of the wireless network, wherein the configuration controller is located remotely relative to the infrastructure radio, wherein the first information identifies a first parameter value set from a library of two or more parameter value sets, wherein, for each of two or more communication-related parameters, each of the parameter value sets includes a corresponding value for the communication-related parameter, wherein the two or more communication-related parameters include nominal subcarrier spacing and cyclic prefix size, wherein the first parameter value set is appropriate for a first target radio operating environment, wherein the first target radio operating environment corresponds to a first value of mobility of user devices and a first value of range of infrastructure radio transmission; and reconfigure the infrastructure radio to wirelessly communicate with user devices using the first parameter value set; and receive second information from the configuration controller, wherein the second information identifies a second parameter value set from the library, wherein the second parameter value set is appropriate for a second target radio operating environment different from the first target radio operating environment, wherein the second target radio operating environment corresponds to a second value of mobility and a second value of range of infrastructure radio transmission; and reconfigure the infrastructure radio to wirelessly communicate with user devices using the second parameter value set; and an RF broadcast transmitter configured to transmit the first parameter value set or first information identifying the first parameter value set to the user devices to enable the user devices to reconfigure themselves to communicate wirelessly with the infrastructure radio using the first parameter value set in the first target radio operating environment; and configured to transmit the second parameter value set or the second information identifying the second parameter value set to the user devices to enable the user devices to reconfigure themselves to communicate wirelessly with the infrastructure radio using the second parameter value set.


Thus, in view of the above, it is clear that the conflicting claims are not patentably distinct from each other because claims 2, 11 and 16 of the instant application merely broaden the scope of the claims 1, 18 and 34 of 9, 749, 979.

Claims 2, 11 and 16 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 7 and 12 of parent U.S. Patent No. US 9, 913, 153 (hereinafter refers as A).  
	Note that the applicant filing of the continuing application is voluntary and not the direct, unmodified result of restriction requirement under 35 U.S.C. 121 (i.e. without a restriction requirement by the examiner) and the claims of the second application are drawn to the  “same invention ” as the first application or patent. Moreover, although the conflicting claims are not identical, they are not patentably distinct from each other because claims 2, 11 and 16 of the instant application merely broadens the scope of the claims 1, 7 and 12 of the A Patent by eliminating the elements and their functions of the claims, and claims 2, 11 and 16 of this instant application is therefore an obvious variant thereof.
Instant Application 17517155
Patent 9,913, 153


2. A non-transitory computer-readable medium having instructions stored thereon that are executable by a computing device to perform operations comprising: displaying a first parameter configuration interface for a first parameter value set usable to determine subcarrier spacing and cyclic prefix size for wireless broadcast transmissions, wherein the first parameter value set includes a first frequency transform size and a sampling rate; receiving user input adjusting one or more parameters of the first parameter value set; displaying adjustments to one or more broadcast characteristics based on the adjusted one or more parameters of the first parameter value set; storing the first parameter value set, including the adjusted one or more parameters, as a parameter value set for a first target radio environment; displaying a second parameter configuration interface for a second parameter value set, wherein the second parameter value set includes a second frequency transform size and a sampling rate; receiving user input adjusting one or more parameters of the second parameter value set; and storing the second parameter value set, including the adjusted one or more parameters, as a parameter value set for a second target radio environment, wherein the second target radio environment has a different level of mobility of receiver devices and a different target distance of wireless transmission than the first target radio environment.
7. A non-transitory computer-readable medium having instructions stored thereon that are executable by a computing device to perform operations comprising: receiving a first parameter value set from a first broadcast transmitter of a wireless network, wherein the first parameter value set is selected, by a configuration controller that is located remotely from the first broadcast transmitter, from a group of multiple parameter value sets, wherein the first parameter value set is appropriate for a first target radio operating environment that corresponds to one or more of: a first level of mobility of user devices or a first target range of wireless transmission; wherein, for each of two or more parameters, each of the parameter value sets in the group includes a corresponding value, wherein the two or more parameters include a first parameter based upon which the computing device is configured to determine subcarrier spacing and a second parameter that indicates a cyclic prefix size; reconfiguring the computing device to receive wireless broadcast transmissions from the first broadcast transmitter using the first parameter value set; receiving wireless broadcast transmissions from the first broadcast transmitter and decoding the received wireless broadcast transmissions from the first broadcast transmitter using the first parameter value set; receiving a second parameter value set selected from a group of multiple parameter value sets from a second broadcast transmitter of a wireless network, where the second parameter value set is appropriate for a second target radio operating environment that corresponds to one or more of: a second, different level of mobility of user devices or a second, different target range of wireless transmission; reconfiguring the computing device to receive wireless broadcast transmissions from the second broadcast transmitter using the second parameter value set; and receiving wireless broadcast transmissions from the second broadcast transmitter and decoding the received wireless broadcast transmissions from the second broadcast transmitter using the second parameter value set; wherein the first parameter specifies both sampling rate and frequency transform size and wherein the first parameter value set specifies a first frequency transform size for the first parameter and the second parameter value set specifies a second, smaller frequency transform size for the first parameter.
11. A method, comprising: displaying, by a computing device, a first parameter configuration interface for a first parameter value set usable to determine subcarrier spacing and cyclic prefix size for wireless broadcast transmissions, wherein the first parameter value set includes a first frequency transform size and a sampling rate; receiving, by the computing device, user input adjusting one or more parameters of the first parameter value set; displaying, by the computing device, adjustments to one or more broadcast characteristics based on the adjusted one or more parameters of the first parameter value set; storing, by the computing device, the first parameter value set, including the adjusted one or more parameters, as a parameter value set for a first target radio environment; displaying, by the computing device, a second parameter configuration interface for a second parameter value set, wherein the second parameter value set includes a second frequency transform size and a sampling rate; receiving, by the computing device, user input adjusting one or more parameters of the second parameter value set; and storing, by the computing device, the second parameter value set, including the adjusted one or more parameters, as a parameter value set for a second target radio environment, wherein the second target radio environment has a different level of mobility of receiver devices and a different target distance of wireless transmission than the first target radio environment.
12. A method, comprising: transmitting, by a first broadcast transmitter, a first parameter value set, wherein the first parameter value set is selected, by a configuration controller that is located remotely from the first broadcast transmitter, from a group of multiple parameter value sets, wherein the first parameter value set is appropriate for a first target radio operating environment that corresponds to one or more of: a first level of mobility of receiver devices or a first target range of wireless transmission; wherein, for each of two or more parameters, each of the parameter value sets in the group includes a corresponding value, wherein the two or more parameters include a first parameter based upon which a receiver device is configured to determine subcarrier spacing and a second parameter that indicates a cyclic prefix size; wherein the first parameter value set enables reconfiguration of the receiver device to receive wireless broadcast communications from the first broadcast transmitter using the first parameter value set; transmitting, by the first broadcast transmitter, wireless broadcast communications using the first parameter value set; transmitting, by a second broadcast transmitter, a second parameter value set selected from a group of multiple parameter value sets, wherein the second parameter value set is appropriate for a second target radio operating environment that corresponds to one or more of: a second, different level of mobility of receiver devices or a second, different target range of wireless transmission; wherein the second parameter value set enables reconfiguration of one or more receiver devices to receive wireless broadcast communications from the second broadcast transmitter using the second parameter value set; and transmitting, by the second broadcast transmitter, wireless broadcast communications using the second parameter value set; wherein the first parameter specifies both sampling rate and frequency transform size and wherein the first parameter value set specifies a first frequency transform size for the first parameter and the second parameter value set specifies a second, smaller frequency transform size for the first parameter.
16. A system, comprising: one or more processors; and one or more storage elements having instructions stored thereon that are executable by the one or more processors to: display a first parameter configuration interface for a first parameter value set usable to determine subcarrier spacing and cyclic prefix size for wireless broadcast transmissions, wherein the first parameter value set includes a first frequency transform size and a sampling rate; receive user input adjusting one or more parameters of the first parameter value set; display adjustments to one or more broadcast characteristics based on the adjusted one or more parameters of the first parameter value set; store the first parameter value set, including the adjusted one or more parameters, as a parameter value set for a first target radio environment; display a second parameter configuration interface for a second parameter value set, wherein the second parameter value set includes a second frequency transform size and a sampling rate; receive user input adjusting one or more parameters of the second parameter value set; and store the second parameter value set, including the adjusted one or more parameters, as a parameter value set for a second target radio environment, wherein the second target radio environment has a different level of mobility of receiver devices and a different target distance of wireless transmission than the first target radio environment.
1. An apparatus, comprising: one or more processors; and one or more memory elements storing program instructions that are executable by the processor to perform operations comprising: receiving a first parameter value set from a first broadcast transmitter of a wireless network, wherein the first parameter value set is selected, by a configuration controller that is located remotely from the first broadcast transmitter, from a group of multiple parameter value sets, wherein the first parameter value set is appropriate for a first target radio operating environment that corresponds to one or more of: a first level of mobility of user devices or a first target range of wireless transmission; wherein, for each of two or more parameters, each of the parameter value sets in the group includes a corresponding value, wherein the two or more parameters include a first parameter based upon which the apparatus is configured to determine subcarrier spacing and a second parameter that indicates a cyclic prefix size; reconfiguring the apparatus to receive wireless broadcast transmissions from the first broadcast transmitter using the first parameter value set; receiving wireless broadcast transmissions from the first broadcast transmitter and decoding the received wireless broadcast transmissions from the first broadcast transmitter using the first parameter value set; receiving a second parameter value set selected from a group of multiple parameter value sets from a second broadcast transmitter of a wireless network, wherein the second parameter value set is appropriate for a second target radio operating environment that corresponds to one or more of: a second, different level of mobility of user devices or a second, different target range of wireless transmission; reconfiguring the apparatus to receive wireless broadcast transmissions from the second broadcast transmitter using the second parameter value set; and receiving wireless broadcast transmissions from the second broadcast transmitter and decoding the received wireless broadcast transmissions from the second broadcast transmitter using the second parameter value set; wherein the first parameter specifies both sampling rate and frequency transform size and wherein the first parameter value set specifies a first frequency transform size for the first parameter and the second parameter value set specifies a second, smaller frequency transform size for the first parameter.


Thus, in view of the above, it is clear that the conflicting claims are not patentably distinct from each other because claims 2, 11 and 16 of the instant application merely broaden the scope of the claims 1, 7 and 12  of 9, 749, 979.

Claims 2 and 16 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1 and 10 of parent U.S. Patent No. US 10, 075, 857 (hereinafter refers as A).  
	Note that the applicant filing of the continuing application is voluntary and not the direct, unmodified result of restriction requirement under 35 U.S.C. 121 (i.e. without a restriction requirement by the examiner) and the claims of the second application are drawn to the  “same invention ” as the first application or patent. Moreover, although the conflicting claims are not identical, they are not patentably distinct from each other because claims 2 and 16 of the instant application merely broadens the scope of the claims 1 and 10 of the A Patent by eliminating the elements and their functions of the claims, and claims 2 and 16 of this instant application is therefore an obvious variant thereof.
Instant Application 17517155
Patent 10,075, 857


2. A non-transitory computer-readable medium having instructions stored thereon that are executable by a computing device to perform operations comprising: displaying a first parameter configuration interface for a first parameter value set usable to determine subcarrier spacing and cyclic prefix size for wireless broadcast transmissions, wherein the first parameter value set includes a first frequency transform size and a sampling rate; receiving user input adjusting one or more parameters of the first parameter value set; displaying adjustments to one or more broadcast characteristics based on the adjusted one or more parameters of the first parameter value set; storing the first parameter value set, including the adjusted one or more parameters, as a parameter value set for a first target radio environment; displaying a second parameter configuration interface for a second parameter value set, wherein the second parameter value set includes a second frequency transform size and a sampling rate; receiving user input adjusting one or more parameters of the second parameter value set; and storing the second parameter value set, including the adjusted one or more parameters, as a parameter value set for a second target radio environment, wherein the second target radio environment has a different level of mobility of receiver devices and a different target distance of wireless transmission than the first target radio environment.
10. A non-transitory computer-readable medium having instructions stored thereon that are executable by a computing device to perform operations comprising: receiving a first parameter value set from a first broadcast transmitter of a wireless network, wherein the first parameter value set is selected, by a configuration controller that is located remotely from the first broadcast transmitter, from a group of multiple parameter value sets, wherein the first parameter value set is appropriate for a first target radio operating environment that corresponds to one or more of: a first level of mobility of user devices or a first target range of wireless transmission; wherein, for each of two or more parameters, each of the parameter value sets in the group includes a corresponding value, wherein the two or more parameters include one or more parameters based upon which the computing device is configured to determine subcarrier spacing and one or more parameters that indicate a cyclic prefix size; reconfiguring the apparatus to receive wireless broadcast transmissions from the first broadcast transmitter using the first parameter value set; receiving wireless broadcast transmissions from the first broadcast transmitter and decoding the received wireless broadcast transmissions from the first broadcast transmitter using the first parameter value set; receiving a second parameter value set selected from a group of multiple parameter value sets from a second broadcast transmitter of a wireless network, wherein the second parameter value set is appropriate for a second target radio operating environment that corresponds to one or more of: a second, different level of mobility of user devices or a second, different target range of wireless transmission; reconfiguring the apparatus to receive wireless broadcast transmissions from the second broadcast transmitter using the second parameter value set; and receiving wireless broadcast transmissions from the second broadcast transmitter and decoding the received wireless broadcast transmissions from the second broadcast transmitter using the second parameter value set; wherein the two or more parameters specify both sampling rate and frequency transform size and wherein the first parameter value set specifies a first frequency transform size and the second parameter value set specifies a second, smaller frequency transform size.
16. A system, comprising: one or more processors; and one or more storage elements having instructions stored thereon that are executable by the one or more processors to: display a first parameter configuration interface for a first parameter value set usable to determine subcarrier spacing and cyclic prefix size for wireless broadcast transmissions, wherein the first parameter value set includes a first frequency transform size and a sampling rate; receive user input adjusting one or more parameters of the first parameter value set; display adjustments to one or more broadcast characteristics based on the adjusted one or more parameters of the first parameter value set; store the first parameter value set, including the adjusted one or more parameters, as a parameter value set for a first target radio environment; display a second parameter configuration interface for a second parameter value set, wherein the second parameter value set includes a second frequency transform size and a sampling rate; receive user input adjusting one or more parameters of the second parameter value set; and store the second parameter value set, including the adjusted one or more parameters, as a parameter value set for a second target radio environment, wherein the second target radio environment has a different level of mobility of receiver devices and a different target distance of wireless transmission than the first target radio environment.
1. An apparatus, comprising: one or more processors; and one or more memory elements having program instructions stored thereon that are executable by the one or more processors to: receive a first parameter value set from a first broadcast transmitter of a wireless network, wherein the first parameter value set is selected, by a configuration controller that is located remotely from the first broadcast transmitter, from a group of multiple parameter value sets, wherein the first parameter value set is appropriate for a first target radio operating environment that corresponds to one or more of: a first level of mobility of user devices or a first target range of wireless transmission; wherein, for each of two or more parameters, each of the parameter value sets in the group includes a corresponding value, wherein the two or more parameters include one or more parameters based upon which the apparatus is configured to determine subcarrier spacing and one or more parameters that indicate a cyclic prefix size; reconfigure the apparatus to receive wireless broadcast transmissions from the first broadcast transmitter using the first parameter value set; receive wireless broadcast transmissions from the first broadcast transmitter and decode the received wireless broadcast transmissions from the first broadcast transmitter using the first parameter value set; receive a second parameter value set selected from a group of multiple parameter value sets from a second broadcast transmitter of a wireless network, wherein the second parameter value set is appropriate for a second target radio operating environment that corresponds to one or more of: a second, different level of mobility of user devices or a second, different target range of wireless transmission; reconfigure the apparatus to receive wireless broadcast transmissions from the second broadcast transmitter using the second parameter value set; and receive wireless broadcast transmissions from the second broadcast transmitter and decode the received wireless broadcast transmissions from the second broadcast transmitter using the second parameter value set; wherein the two or more parameters specify both sampling rate and frequency transform size and wherein the first parameter value set specifies a first frequency transform size and the second parameter value set specifies a second, smaller frequency transform size.


Thus, in view of the above, it is clear that the conflicting claims are not patentably distinct from each other because claims 2 and 16 of the instant application merely broaden the scope of the claims 1 and 10  of 10, 075, 857.

Claims 2, 11 and 16 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 10 and 5 of parent U.S. Patent No. US 10, 206, 126 (hereinafter refers as A).  
	Note that the applicant filing of the continuing application is voluntary and not the direct, unmodified result of restriction requirement under 35 U.S.C. 121 (i.e. without a restriction requirement by the examiner) and the claims of the second application are drawn to the  “same invention ” as the first application or patent. Moreover, although the conflicting claims are not identical, they are not patentably distinct from each other because claims 2, 11 and 16 of the instant application merely broadens the scope of the claims 1, 10 and 15 of the A Patent by eliminating the elements and their functions of the claims, and claims 2, 11 and 16 of this instant application is therefore an obvious variant thereof.
Instant Application 17517155
Patent 10, 206, 126


2. A non-transitory computer-readable medium having instructions stored thereon that are executable by a computing device to perform operations comprising: displaying a first parameter configuration interface for a first parameter value set usable to determine subcarrier spacing and cyclic prefix size for wireless broadcast transmissions, wherein the first parameter value set includes a first frequency transform size and a sampling rate; receiving user input adjusting one or more parameters of the first parameter value set; displaying adjustments to one or more broadcast characteristics based on the adjusted one or more parameters of the first parameter value set; storing the first parameter value set, including the adjusted one or more parameters, as a parameter value set for a first target radio environment; displaying a second parameter configuration interface for a second parameter value set, wherein the second parameter value set includes a second frequency transform size and a sampling rate; receiving user input adjusting one or more parameters of the second parameter value set; and storing the second parameter value set, including the adjusted one or more parameters, as a parameter value set for a second target radio environment, wherein the second target radio environment has a different level of mobility of receiver devices and a different target distance of wireless transmission than the first target radio environment.
15. A non-transitory computer-readable medium having instructions stored thereon that are executable by a computing device to perform operations comprising: transmitting, using a first broadcast transmitter, a first parameter value set, wherein the first parameter value set is selected from a group of multiple parameter value sets, wherein the first parameter value set is appropriate for a first target radio operating environment that corresponds to one or more of: a first level of mobility of receiver devices or a first target range of wireless transmission; wherein, for each of two or more parameters, each of the parameter value sets in the group includes a corresponding value, wherein the two or more parameters include one or more parameters based upon which a receiver device is configured to determine subcarrier spacing and one or more parameters that indicate a cyclic prefix size; wherein the first parameter value set enables reconfiguration of the receiver device to receive wireless broadcast communications from the first broadcast transmitter using the first parameter value set; transmitting, using the first broadcast transmitter, wireless broadcast communications using the first parameter value set; transmitting, using a second broadcast transmitter, a second parameter value set selected from a group of multiple parameter value sets, wherein the second parameter value set is appropriate for a second target radio operating environment that corresponds to one or more of: a second, different level of mobility of receiver devices or a second, different target range of wireless transmission; wherein the second parameter value set enables reconfiguration of one or more receiver devices to receive wireless broadcast communications from the second broadcast transmitter using the second parameter value set; and transmitting, using the second broadcast transmitter, wireless broadcast communications using the second parameter value set; wherein the two or more parameters specify both sampling rate and frequency transform size and wherein the first parameter value set specifies a first frequency transform size and the second parameter value set specifies a second, smaller frequency transform size.
16. A system, comprising: one or more processors; and one or more storage elements having instructions stored thereon that are executable by the one or more processors to: display a first parameter configuration interface for a first parameter value set usable to determine subcarrier spacing and cyclic prefix size for wireless broadcast transmissions, wherein the first parameter value set includes a first frequency transform size and a sampling rate; receive user input adjusting one or more parameters of the first parameter value set; display adjustments to one or more broadcast characteristics based on the adjusted one or more parameters of the first parameter value set; store the first parameter value set, including the adjusted one or more parameters, as a parameter value set for a first target radio environment; display a second parameter configuration interface for a second parameter value set, wherein the second parameter value set includes a second frequency transform size and a sampling rate; receive user input adjusting one or more parameters of the second parameter value set; and store the second parameter value set, including the adjusted one or more parameters, as a parameter value set for a second target radio environment, wherein the second target radio environment has a different level of mobility of receiver devices and a different target distance of wireless transmission than the first target radio environment.
10. An apparatus, comprising: one or more processors; and one or more memories having program instructions stored thereon that are executable by the one or more processors to: transmit, using a first broadcast transmitter, a first parameter value set, wherein the first parameter value set is selected from a group of multiple parameter value sets, wherein the first parameter value set is appropriate for a first target radio operating environment that corresponds to one or more of: a first level of mobility of receiver devices or a first target range of wireless transmission; wherein, for each of two or more parameters, each of the parameter value sets in the group includes a corresponding value, wherein the two or more parameters include one or more parameters based upon which a receiver device is configured to determine subcarrier spacing and one or more parameters that indicate a cyclic prefix size; wherein the first parameter value set enables reconfiguration of the receiver device to receive wireless broadcast communications from the first broadcast transmitter using the first parameter value set; transmit, using the first broadcast transmitter, wireless broadcast communications using the first parameter value set; transmit, using a second broadcast transmitter, a second parameter value set selected from a group of multiple parameter value sets, wherein the second parameter value set is appropriate for a second target radio operating environment that corresponds to one or more of: a second, different level of mobility of receiver devices or a second, different target range of wireless transmission; wherein the second parameter value set enables reconfiguration of one or more receiver devices to receive wireless broadcast communications from the second broadcast transmitter using the second parameter value set; and transmit, using the second broadcast transmitter, wireless broadcast communications using the second parameter value set; wherein the two or more parameters specify both sampling rate and frequency transform size and wherein the first parameter value set specifies a first frequency transform size and the second parameter value set specifies a second, smaller frequency transform size.


11. A method, comprising: displaying, by a computing device, a first parameter configuration interface for a first parameter value set usable to determine subcarrier spacing and cyclic prefix size for wireless broadcast transmissions, wherein the first parameter value set includes a first frequency transform size and a sampling rate; receiving, by the computing device, user input adjusting one or more parameters of the first parameter value set; displaying, by the computing device, adjustments to one or more broadcast characteristics based on the adjusted one or more parameters of the first parameter value set; storing, by the computing device, the first parameter value set, including the adjusted one or more parameters, as a parameter value set for a first target radio environment; displaying, by the computing device, a second parameter configuration interface for a second parameter value set, wherein the second parameter value set includes a second frequency transform size and a sampling rate; receiving, by the computing device, user input adjusting one or more parameters of the second parameter value set; and storing, by the computing device, the second parameter value set, including the adjusted one or more parameters, as a parameter value set for a second target radio environment, wherein the second target radio environment has a different level of mobility of receiver devices and a different target distance of wireless transmission than the first target radio environment.
1. A method, comprising: transmitting, by a first broadcast transmitter, a first parameter value set, wherein the first parameter value set is selected from a group of multiple parameter value sets, wherein the first parameter value set is appropriate for a first target radio operating environment that corresponds to one or more of: a first level of mobility of receiver devices or a first target range of wireless transmission; wherein, for each of two or more parameters, each of the parameter value sets in the group includes a corresponding value, wherein the two or more parameters include one or more parameters based upon which a receiver device is configured to determine subcarrier spacing and one or more parameters that indicate a cyclic prefix size; wherein the first parameter value set enables reconfiguration of the receiver device to receive wireless broadcast communications from the first broadcast transmitter using the first parameter value set; transmitting, by the first broadcast transmitter, wireless broadcast communications using the first parameter value set; transmitting, by a second broadcast transmitter, a second parameter value set selected from a group of multiple parameter value sets, wherein the second parameter value set is appropriate for a second target radio operating environment that corresponds to one or more of: a second, different level of mobility of receiver devices or a second, different target range of wireless transmission; wherein the second parameter value set enables reconfiguration of one or more receiver devices to receive wireless broadcast communications from the second broadcast transmitter using the second parameter value set; and transmitting, by the second broadcast transmitter, wireless broadcast communications using the second parameter value set; wherein the two or more parameters specify both sampling rate and frequency transform size and wherein the first parameter value set specifies a first frequency transform size and the second parameter value set specifies a second, smaller frequency transform size.


Thus, in view of the above, it is clear that the conflicting claims are not patentably distinct from each other because claims 2, 11 and 16 of the instant application merely broaden the scope of the claims 1, 10 and 15  of 10, 206, 126.

Claims 2, and 16 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, and 12 of parent U.S. Patent No. US 10, 567, 981 (hereinafter refers as A).  
	Note that the applicant filing of the continuing application is voluntary and not the direct, unmodified result of restriction requirement under 35 U.S.C. 121 (i.e. without a restriction requirement by the examiner) and the claims of the second application are drawn to the  “same invention ” as the first application or patent. Moreover, although the conflicting claims are not identical, they are not patentably distinct from each other because claims 2 and 16 of the instant application merely broadens the scope of the claims 1, and 12 of the A Patent by eliminating the elements and their functions of the claims, and claims 2, and 16 of this instant application is therefore an obvious variant thereof.
Instant Application 17517155
Patent 10, 567, 981


2. A non-transitory computer-readable medium having instructions stored thereon that are executable by a computing device to perform operations comprising: displaying a first parameter configuration interface for a first parameter value set usable to determine subcarrier spacing and cyclic prefix size for wireless broadcast transmissions, wherein the first parameter value set includes a first frequency transform size and a sampling rate; receiving user input adjusting one or more parameters of the first parameter value set; displaying adjustments to one or more broadcast characteristics based on the adjusted one or more parameters of the first parameter value set; storing the first parameter value set, including the adjusted one or more parameters, as a parameter value set for a first target radio environment; displaying a second parameter configuration interface for a second parameter value set, wherein the second parameter value set includes a second frequency transform size and a sampling rate; receiving user input adjusting one or more parameters of the second parameter value set; and storing the second parameter value set, including the adjusted one or more parameters, as a parameter value set for a second target radio environment, wherein the second target radio environment has a different level of mobility of receiver devices and a different target distance of wireless transmission than the first target radio environment.
12. A non-transitory computer-readable medium having instructions stored thereon that are executable by a computing device to perform operations comprising: receiving a first parameter value set from a broadcast transmitter of a wireless network, wherein the first parameter value set is selected from a group of multiple parameter value sets, wherein the first parameter value set is appropriate for a first target radio operating environment that corresponds to one or more of: a first level of mobility of user devices or a first target range of wireless transmission; wherein, for each of two or more parameters, each of the parameter value sets in the group includes a corresponding value, wherein the two or more parameters include one or more parameters based upon which the computing device is configured to determine subcarrier spacing and one or more parameters that indicate a cyclic prefix size; reconfiguring the computing device to receive wireless broadcast transmissions from the broadcast transmitter using the first parameter value set; receiving wireless broadcast transmissions from the broadcast transmitter and decoding the received wireless broadcast transmissions from the broadcast transmitter using the first parameter value set; receiving a second parameter value set selected from a group of multiple parameter value sets from the broadcast transmitter, wherein the second parameter value set is appropriate for a second target radio operating environment that corresponds to one or more of: a second, different level of mobility of user devices or a second, different target range of wireless transmission; reconfiguring the computing device to receive wireless broadcast transmissions from the broadcast transmitter using the second parameter value set; and receiving wireless broadcast transmissions from the broadcast transmitter and decoding the received wireless broadcast transmissions from the broadcast transmitter using the second parameter value set; wherein the two or more parameters specify both sampling rate and frequency transform size and wherein the first parameter value set specifies a first frequency transform size and the second parameter value set specifies a second, smaller frequency transform size.


16. A system, comprising: one or more processors; and one or more storage elements having instructions stored thereon that are executable by the one or more processors to: display a first parameter configuration interface for a first parameter value set usable to determine subcarrier spacing and cyclic prefix size for wireless broadcast transmissions, wherein the first parameter value set includes a first frequency transform size and a sampling rate; receive user input adjusting one or more parameters of the first parameter value set; display adjustments to one or more broadcast characteristics based on the adjusted one or more parameters of the first parameter value set; store the first parameter value set, including the adjusted one or more parameters, as a parameter value set for a first target radio environment; display a second parameter configuration interface for a second parameter value set, wherein the second parameter value set includes a second frequency transform size and a sampling rate; receive user input adjusting one or more parameters of the second parameter value set; and store the second parameter value set, including the adjusted one or more parameters, as a parameter value set for a second target radio environment, wherein the second target radio environment has a different level of mobility of receiver devices and a different target distance of wireless transmission than the first target radio environment.
1. An apparatus, comprising: one or more processors; and one or more memory elements having program instructions stored thereon that are executable by the one or more processors to: receive a first parameter value set from a broadcast transmitter of a wireless network, wherein the first parameter value set is selected from a group of multiple parameter value sets, wherein the first parameter value set is appropriate for a first target radio operating environment that corresponds to one or more of: a first level of mobility of user devices or a first target range of wireless transmission; wherein, for each of two or more parameters, each of the parameter value sets in the group includes a corresponding value, wherein the two or more parameters include one or more parameters based upon which the apparatus is configured to determine subcarrier spacing and one or more parameters that indicate a cyclic prefix size; reconfigure the apparatus to receive wireless broadcast transmissions from the broadcast transmitter using the first parameter value set; receive wireless broadcast transmissions from the broadcast transmitter and decode the received wireless broadcast transmissions from the broadcast transmitter using the first parameter value set; receive a second parameter value set selected from a group of multiple parameter value sets from the broadcast transmitter, wherein the second parameter value set is appropriate for a second target radio operating environment that corresponds to one or more of: a second, different level of mobility of user devices or a second, different target range of wireless transmission; reconfigure the apparatus to receive wireless broadcast transmissions from the broadcast transmitter using the second parameter value set; and receive wireless broadcast transmissions from the broadcast transmitter and decode the received wireless broadcast transmissions from the broadcast transmitter using the second parameter value set; wherein the two or more parameters specify both sampling rate and frequency transform size and wherein the first parameter value set specifies a first frequency transform size and the second parameter value set specifies a second, smaller frequency transform size.






Thus, in view of the above, it is clear that the conflicting claims are not patentably distinct from each other because claims 2 and 16 of the instant application merely broaden the scope of the claims 1 and 12  of 10, 567, 981.

It has been held that the omission an element and its function is an obvious expedient if the remaining elements perform the same function as before. In re Karlson, 136 USPQ 184 (CCPA).
Also note Ex parte Rainu, 168 USPQ 375 (Bd.App.1969); omission of a reference element whose function is not needed would be obvious to one skilled in the art. Moreover, the doctrine of double patenting seeks to prevent the unjustified extension of patent exclusively beyond the term of a patent.

Claims 2 and 11 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 7-9 and 12-14 of parent U.S. Patent No. US 11, 172, 383 (hereinafter refers as A).  
	Note that the applicant filing of the continuing application is voluntary and not the direct, unmodified result of restriction requirement under 35 U.S.C. 121 (i.e. without a restriction requirement by the examiner) and the claims of the second application are drawn to the  “same invention ” as the first application or patent. Moreover, although the conflicting claims are not identical, they are not patentably distinct from each other because claims 2 and 11 of the instant application merely broadens the scope of the claims 7-9 and 12-14 of the A Patent by eliminating the elements and their functions of the claims, and claims 2 and 11 of this instant application is therefore an obvious variant thereof.
Instant Application 17517155
Patent 11, 172, 383
2. A non-transitory computer-readable medium having instructions stored thereon that are executable by a computing device to perform operations comprising: displaying a first parameter configuration interface for a first parameter value set usable to determine subcarrier spacing and cyclic prefix size for wireless broadcast transmissions, wherein the first parameter value set includes a first frequency transform size and a sampling rate; receiving user input adjusting one or more parameters of the first parameter value set; displaying adjustments to one or more broadcast characteristics based on the adjusted one or more parameters of the first parameter value set; storing the first parameter value set, including the adjusted one or more parameters, as a parameter value set for a first target radio environment; displaying a second parameter configuration interface for a second parameter value set, wherein the second parameter value set includes a second frequency transform size and a sampling rate; receiving user input adjusting one or more parameters of the second parameter value set; and storing the second parameter value set, including the adjusted one or more parameters, as a parameter value set for a second target radio environment, wherein the second target radio environment has a different level of mobility of receiver devices and a different target distance of wireless transmission than the first target radio environment.
7. A non-transitory computer-readable medium having instructions stored thereon that are executable by a computing device to perform operations comprising: determining subcarrier spacing and cyclic prefix size for received wireless broadcast transmissions based on a currently-configured parameter value set; decoding wireless broadcast transmissions based on a first parameter value set for a first radio environment, wherein the first radio environment has a first level of mobility of receiver devices and a first target distance of wireless transmission, wherein the first parameter value set includes a first frequency transform size and a sampling rate; reconfiguring one or more elements of the computing device according to a second parameter value set for a second radio environment, wherein the second radio environment has a second level of mobility of receiver devices and a second target distance of wireless transmission, wherein the second parameter value set includes a second frequency transform size and a sampling rate; and decoding wireless broadcast transmissions based on the second parameter value set.
8. The non-transitory computer-readable medium of claim 7, wherein the second parameter value set has one or more values that are selected to be compatible with a cellular wireless system operating in the second radio environment.
9. The non-transitory computer-readable medium of claim 7, wherein the first radio environment is a rural environment and the second radio environment is an urban environment.
11. A method, comprising: displaying, by a computing device, a first parameter configuration interface for a first parameter value set usable to determine subcarrier spacing and cyclic prefix size for wireless broadcast transmissions, wherein the first parameter value set includes a first frequency transform size and a sampling rate; receiving, by the computing device, user input adjusting one or more parameters of the first parameter value set; displaying, by the computing device, adjustments to one or more broadcast characteristics based on the adjusted one or more parameters of the first parameter value set; storing, by the computing device, the first parameter value set, including the adjusted one or more parameters, as a parameter value set for a first target radio environment; displaying, by the computing device, a second parameter configuration interface for a second parameter value set, wherein the second parameter value set includes a second frequency transform size and a sampling rate; receiving, by the computing device, user input adjusting one or more parameters of the second parameter value set; and storing, by the computing device, the second parameter value set, including the adjusted one or more parameters, as a parameter value set for a second target radio environment, wherein the second target radio environment has a different level of mobility of receiver devices and a different target distance of wireless transmission than the first target radio environment.
12. A method, comprising: transmitting, by a broadcast transmitter, a first parameter value set for a first radio environment that is usable by one or more receiver devices to decode wireless broadcast transmissions from the broadcast transmitter, wherein the first radio environment has a first level of mobility of receiver devices and a first target distance of wireless transmission, wherein the first parameter value set includes a first frequency transform size and a sampling rate and wherein the first parameter value set is usable to determine subcarrier spacing and cyclic prefix size for received wireless broadcast transmissions; transmitting wireless broadcast data according to the first parameter value set; transmitting, by the broadcast transmitter, a second parameter value set for a second radio environment that is usable by one or more receiver devices to decode wireless broadcast transmissions from the broadcast transmitter, wherein the second radio environment has a second level of mobility of receiver devices and a second target distance of wireless transmission, wherein the second parameter value set includes a second frequency transform size and a sampling rate; and transmitting wireless broadcast data according to the second parameter value set.
13. The method of claim 12, wherein the second parameter value set has one or more values that are selected to be compatible with a cellular wireless system operating in the second radio environment.
14. The method of claim 12, wherein the first radio environment is a rural environment and the second radio environment is an urban environment.




Thus, in view of the above, it is clear that the conflicting claims are not patentably distinct from each other because claims 2 and 11 of the instant application merely broaden the scope of the claims7-9 and 12-14 of 11, 172, 383.

It has been held that the omission an element and its function is an obvious expedient if the remaining elements perform the same function as before. In re Karlson, 136 USPQ 184 (CCPA).
Also note Ex parte Rainu, 168 USPQ 375 (Bd.App.1969); omission of a reference element whose function is not needed would be obvious to one skilled in the art. Moreover, the doctrine of double patenting seeks to prevent the unjustified extension of patent exclusively beyond the term of a patent.

Allowable Subject Matter
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
Claim(s) 2- 21 are objected to allowed, pending a timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d), as set forth in Section 4 above.

The following is an examiner’s statement of reasons for allowance: 
Claims 2- 21  are allowable over prior art since the prior art taken individually or in combination fails to particularly disclose, fairly suggests, or render obvious the following italic limitations:
In claims 2, 11 and 16 … a first parameter value set usable to determine subcarrier spacing and cyclic prefix size for wireless broadcast transmissions, wherein the first parameter value set includes a first frequency transform size and a sampling rate; receiving, by the computing device, user input adjusting one or more parameters of the first parameter value set; displaying, by the computing device, adjustments to one or more broadcast characteristics based on the adjusted one or more parameters of the first parameter value set; storing, by the computing device, the first parameter value set, including the adjusted one or more parameters, as a parameter value set for a first target radio environment; displaying, by the computing device, a second parameter configuration interface for a second parameter value set, wherein the second parameter value set includes a second frequency transform size and a sampling rate; receiving, by the computing device, user input adjusting one or more parameters of the second parameter value set; and storing, by the computing device, the second parameter value set, including the adjusted one or more parameters, as a parameter value set for a second target radio environment, wherein the second target radio environment has a different level of mobility of receiver devices and a different target distance of wireless transmission than the first target radio environment… and in combination with other limitations recited as specified in claims 2, 11 and 16.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Walton et al. (US Pub. No.: 2004/0081131) disclose techniques to use OFDM symbols of different sizes to achieve greater efficiency for OFDM systems. The system traffic may be arranged into different categories (e.g., control data, user data, and pilot data). For each category, one or more OFDM symbols of the proper sizes may be selected for use based on the expected payload size for the traffic in that category. For example, control data may be transmitted using OFDM symbols of a first size, user data may be transmitted using OFDM symbols of the first size and a second size, and pilot data may be transmitted using OFDM symbols of a third size or the first size. In one exemplary design, a small OFDM symbol is utilized for pilot and for transport channels used to send control data, and a large OFDM symbol and the small OFDM symbol are utilized for transport channels used to send user data. 
Cai (US Pub. No.:2011/0032850) discloses a station is disclosed that is configured for signal transmission in an Orthogonal Frequency Division Multiple Access (OFDMA) system. The station includes a processor configured to fix a subcarrier spacing to a predetermined value for one or more subframes in all available bandwidths. The station further includes a transmitter configured to transmit a signal having the fixed subcarrier spacing, regardless of a frame structure of the one or more subframes. According to certain embodiments, the predetermined value may be divided evenly by at least one channel raster. The predetermined value may be 12.5 KHz, according to certain embodiments. Alternatively, the predetermined value is 6.25 KHz for one or more low mobility mobile stations, and/or the predetermined value is 25 KHz for one or more high mobility mobile stations. The station may be a mobile station or a base station configured for uplink and downlink transmission.
Zhang (US Pub. No.:2007/0274252) discloses a method and apparatus for wireless communication in which groups of expected mobile device mobility speed ranges are established. A first sub-carrier block arrangement for the group having the lowest expected mobility speed range is determined. The first sub-carrier block arrangement is comprised of a plurality of sub-carriers. A second sub-carrier block arrangement for a group having an expected mobility speed range faster than the expected speed range of the lowest expected speed range group is determined. The second sub-carrier block arrangement is comprised of the plurality of sub-carriers. The first and second sub-carrier block arrangements are different but use the same sub-carrier spacing and symbol duration.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAKERAM JANGBAHADUR whose telephone number is (571)272-1335.  The examiner can normally be reached on M-F 7 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on 571-272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LAKERAM JANGBAHADUR/Primary Examiner, Art Unit 2469